Filed 6/25/14 In re Y.S. CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


In re Y.S. at al., Persons Coming Under the
Juvenile Court Law.


TIFFANY S.,
                                                                     A141540
         Petitioner,
v.                                                                   (San Francisco County
                                                                     Super. Ct. No. JD13-3067, 3068,
SUPERIOR COURT, CITY AND                                             3068A-C)
COUNTY OF SAN FRANCISCO,
         Respondent;

SAN FRANCISCO HUMAN SERVICES
AGENCY,

         Real Party in Interest.



         In this Welfare and Institutions Code section 300 dependency proceeding,1 the
juvenile court terminated reunification services to mother Tiffany S. and set a
section 366.26 selection and implementation hearing for July 16, 2014. Tiffany petitions
for extraordinary writ relief, contending that termination of services at the six-month
review was improper and that the San Francisco Human Services Agency (Agency) failed



         1
             All statutory references are to the Welfare and Institutions Code.


                                                             1
to provide reasonable services. We conclude both arguments lack merit, and we deny the
petition.
                                     BACKGROUND
       The Family
       Tiffany’s involvement with the Agency dates back to 1998, when her first child—
born when Tiffany was only 14 years old—was detained due to Tiffany’s incarceration.
Her parental rights were terminated, and the child was placed for adoption. She
subsequently had five more children, ranging in age from four to 12 years old at the time
this dependency proceeding commenced. Since the initial referral in 1998, the family has
been the subject of at least 18 referrals, which, according the Agency, have involved
“emotional abuse, mother and father’s substance abuse, physical abuse of the children,
neglect, educational neglect, mother’s mental health concerns, domestic violence,
caretaker absence/incapacity, mother and child’s positive tox screens, child abandonment
and medical and environmental neglect.”
       In July 2010, a referral alleging abuse and neglect led to the filing of a section 300
petition and removal of the five children from the care of Tiffany and Marcelo R., the
father of the four younger children.2 After completing a substance abuse program in the
fall of 2012, Tiffany reunified with her children, and in December 2012, the dependency
was dismissed, with Tiffany receiving sole physical and legal custody of the children.
       The Referral
       On February 8, 2013—just two months after dismissal of the prior dependency
proceeding—the Agency received information indicating that three of the children had
missed a number of days of school. When asked why, they said they were worried about
their mother, who had been gone for one and a half to two weeks. Their father was
taking care of them, although he smelled strongly of alcohol when he picked them up

       2
        Marcelo was also involved in this dependency proceeding. This writ petition
was brought only on Tiffany’s behalf, however, and we therefore omit facts pertaining to
Marcelo except where relevant to the issues before us. The father of the fifth child was
not involved, as his whereabouts were unknown.


                                              2
from school. According to the reporting party, the children were unclean, tired, and
despondent.
       On February 15, a social worker interviewed Y.S., the oldest child. She reported
staying with her aunt because she felt unsafe living with her stepfather. According to
Y.S., other than a few days, her mother had been gone since December. She said her
mother was using drugs again and Marcelo was drinking again. According to Y.S, her
mother told her she had been kidnapped and beaten up.
       The social worker also met with the five children together. They confirmed they
had not seen their mother and did not know where she was. They also confirmed their
father was drinking again, going to his brother’s house to drink after he dropped them off
at school. He smelled like beer when he picked them up from school, and they did not
like it when he drank because he got crazy, which scared them.
       That same day, the social worker met with Tiffany (who had apparently returned
home after learning about the Agency’s involvement) and Marcelo. Marcelo admitted
drinking again, and Tiffany admitted prescription drug use. She had also been taking
methadone but then switched to methamphetamine in order to withdraw from methadone.
Tiffany denied she had been gone since December, at the same time claiming she had left
to withdraw from methadone and had been kidnapped by a friend and held hostage for a
week. Both parents acknowledged they had lost their jobs.
       At a team decision meeting on February 19, the parents expressed a willingness to
engage in substance abuse services. A safety plan was developed that required Tiffany
and Marcelo to parent together with relapse services and an agreement as to who was
going to care for the children. Subject to that safety plan, the children were released to
their parents.
       Section 300 Petition
       Tiffany and Marcelo minimally engaged in their programs, however, and on
March 14, the Agency filed a section 300 petition, alleging failure to protect the




                                             3
children.3 The numerous allegations detailed the parents’ drug and alcohol abuse and
neglect.
       On May 2, the Agency filed a jurisdiction/disposition report advising that Tiffany
had begun a pre-treatment program at the end of February. She failed, however, to
complete the pre-treatment program and stopped participating in the program altogether.
In April, she had a positive drug test and missed two subsequent tests.
       The Agency also reported that Tiffany had long history of mental health problems,
having been hospitalized in 1999 and 2001 due to emotional instability. She displayed
self-destructive behaviors and had a history of suicide attempts dating back to 1996 or
1997. She had also been diagnosed with a mood disorder and general anxiety.
       In terms of “assessment/evaluation,” the Agency summarized: “This family is
before the Court today due to the mother and the presumed father’s relapse with
substance [sic] and their subsequent neglect of the minors. [¶] Despite their relapse, both
Ms. S. and Mr. R. have expressed their desire to address their recovery and to maintain
their family together. Although [they] expressed desire, their action in addressing their
recovery is rather pedestrian. . . . [¶] . . . Ms. S. started her pre-treatment program with
the Iris Center but has since faded from participating in its recovery programs as well as
cooperating with this Agency. Ms. S. drug tested once with a positive result for
oxycodone, and she has since missed the subsequent tests. The mother’s positive test and
her missed tests coupled with her evading the undersigned suggest that she may be
continuing to use drugs. Her current whereabouts are unknown, and the minors indicate
that their mother returns home periodically to check in on them. [¶] . . . It is the
undersigned’s hope that the mother would re-engage with this Agency and become a part
of [the] support system for her family.”



       3
         The Agency actually filed two similar petitions: one pertaining to Y.S. and
another pertaining to the four other children. This was apparently because Y.S. has a
different father than the other children. The two proceedings progressed identically, and
we shall refer to a single proceeding for ease of reference.


                                              4
          In light of the foregoing, the Agency recommended the court sustain the
allegations in the petition, declare the children dependents, order family maintenance
services, and continue the matter for a six-month review.
          Tiffany did not appear at a May 8 settlement conference on jurisdiction/
disposition. In her absence, the court sustained amended allegations that she had
substance abuse and psychiatric issues requiring assessment and treatment, and that
domestic violence, substance abuse, and neglect made the family home unsuitable for the
children. The matter was continued for disposition on May 17.
          Section 387 Supplemental Petition and Detention
          On May 16, the Agency filed a status report and section 387 supplemental petition
seeking a more restrictive placement, namely, detention of the children. As to why it was
now recommending removal instead of family maintenance, the Agency explained that
after the May 8 conference, it had learned that Marcelo, who had assumed the role of
primary care giver for the children, was no longer living in the home, despite that the
safety plan required Tiffany and Marcelo to co-parent. According to the Agency, Tiffany
claimed Marcelo had been drinking excessively since December and was physically
abusing her and emotionally abusing Y.S. Tiffany told the Agency she intended to file
for divorce and had a new boyfriend who had moved into the family home. According to
the Agency, the boyfriend had an extensive criminal record and appeared to be an active
addict.
          Once the Agency became aware of these developments, it had worked with
Tiffany to develop a revised safety plan, pursuant to which she agreed to submit to drug
testing, attend a relapse prevention class, ensure the children’s school attendance, and not
leave the children alone with Marcelo. Despite Tiffany’s consent to the plan, she failed
to attend a relapse prevention class, missed a drug test, and failed to get the children to
school on at least two different days. In light of these changes, on May 14, the Agency
had removed the children from the home and placed them in foster care.
          The Agency concluded by noting that the children had previously been removed
from the home in the 2010 dependency proceeding, only to be returned home and then


                                               5
removed again. The children did not, as the Agency put it, “deserve” this “roller
coaster.” Accordingly, the Agency indicated that “the parents would need to demonstrate
a prolonged period of successfully engaging with their service requirements before any
thought of returning the minors to the parents could be contemplated.”
       At the May 17 detention hearing, the court ordered the children detained with the
parents to receive visitation, and continued the matter for a July 10 settlement conference
regarding jurisdiction and disposition.
       Jurisdiction and Disposition
       In a July 1 jurisdiction/disposition report, the Agency reported the following
efforts to facilitate Tiffany’s reunification with her children: it had referred her for drug
testing, a substance abuse assessment and evaluation, a psychological assessment and
therapy, and domestic violence support services; supervised visitation with her children;
and provided a list of parenting education referrals. Tiffany had not, however, submitted
to drug testing, undergone a substance abuse assessment, or begun her recovery treatment
program. In fact, she had not availed herself of any services other than visitation or made
any steps towards alleviating the circumstances that led to the Agency’s involvement.
The Agency believed her failure to drug test combined with her lack of attendance in the
relapse prevention program suggested she continued to abuse substances. Accordingly, it
recommended the court declare the children dependents and order reunification services.
       The Agency proposed the following service objectives for Tiffany: show her
ability and willingness to have custody of her children; obtain resources to meet the needs
of her children and provide a safe home; consistently, appropriately, and adequately
parent her children; comply with all court orders; comply with the conditions of the
visitation plan; stay sober and demonstrate her ability to live free from alcohol and drug
dependency; comply with all required drug tests; maintain stable and suitable housing;
and comply with medical or psychological treatment.
       Section 342 Amended Petition
       On July 9, the Agency filed an amended petition pursuant to section 342 petition,
alleging section 300, subdivision (b) failure to protect, as follows: “since the last petition


                                              6
was sustained on 5/8/13, the mother has failed to comply with the safety plan made with
the [social worker], in that the mother has failed to submit to substance testing, has not
attended relapse prevention, has not ensured the children’s timely attendance at school,
and has brought her boyfriend to live in the home. The boyfriend has an extensive
criminal record and appears to be an active drug addict.” It also alleged that Marcelo was
actively drinking and unable to safely care for the children.
       At a settlement conference the next day, the Agency withdrew the May 30
section 387 supplemental petition, proceeding with the section 342 petition in its place.
The court continued the matter to August 21 for a settlement conference on jurisdiction
and disposition.
       On August 14, the Agency filed an addendum report in which it informed the
court that Tiffany had “done little” to address the issues that led to the detention of her
children, summarizing, “Since their removal, Ms. S. is visiting with the minors but
nothing much else. This Agency has referred the mother to drug testing, drug
assessment/evaluation and individual therapy. However, the mother has not engaged in
these services at the last reporting period. On Friday before the writing of this report,
Ms. S. continued to express that she would submit to drug testing and drug assessment by
the following week as well as participate in therapy.” The social worker further detailed
that Tiffany had been “elusive” in meeting with him and had “not engaged in the
necessary services to mitigate the safety factors.”
       Tiffany did not appear at the August 21 disposition conference. The court
amended and sustained the allegation in section 342 petition, renewed the children’s
dependency status, ordered their continued detention in foster care, and ordered
reunification services. It continued the matter to February 20, 2014 for a six-month
review and August 19 for a 12-month review.
       Six-Month Status Review
       On January 31, 2014, the Agency submitted a six-month status review report in
which it recommended termination of reunification services. It reported that Tiffany still
had done little to address the issues that led to the removal of her children, having


                                              7
“participated in a few supervised visits but nothing much else.” And, in fact, her
visitation record was not that stellar: “The Mother was provided supervised
visitations . . . . The visits were appropriate and the minors were reported to always be
excited and engaged with the Mother during the visits. After the Mother failed to show
up/participate in visits for 3 consecutive weeks, the visitation [provider] terminated her
services. The undersigned attempted on several occasions to engage the Mother in
supervised visits and made referrals to Bayview YMCA for visitations, but the Mother
failed to follow through and engage.”
       The Agency informed the court that Tiffany’s mental health continued to be a
concern. Despite having a documented history of hospitalizations due to “emotional
instability,” as well as a history of suicide attempts and other self-destructive behaviors
and a diagnosis of a mood disorder and general anxiety, Tiffany had not complied with
the requirement that she participate in individual therapy.
       Concerning Tiffany’s substance abuse, the Agency advised that on November 28,
2013, Tiffany had entered a 21-day detoxification program at the Joe Healy project, prior
to which she had admittedly been using methamphetamines and heroin. She was
expected to complete the program on December 19 and enter a drug treatment program
that same day, but she checked herself out three days early. The social worker had had
no contact with Tiffany since December 5, and her whereabouts were unknown at the
time of the report.
       Given Tiffany’s continued struggle with substance abuse and mental health issues,
her failure to engage in court ordered services, and her inability to demonstrate that she
could develop the capacity to place the children’s best interests above her own, the
Agency recommended termination of services and the setting of a section 366.26
selection and implementation hearing with a permanent plan of adoption.
       Section 388 Petition
       On February 20, 2014, the Agency filed a section 388 petition, seeking to change
the order for reunification services to one terminating parental rights, vacating the
12-month review hearing, and setting a section 366.26 selecting and implementation


                                              8
hearing. The petition was based on the Agency’s representation that Tiffany “has had
minimal contact with the [A]gency, has failed to comply with court ordered services and
has failed to demonstrate that she has or can develop the capacity to keep the minors’ best
interes[ts] above her own. [¶] The father has stated that he thinks adoption is in the best
interest of his children. Despite his compliance with services, he is still not in a position
to provide for the children on a permanent basis.”4
       Contested Six-Month Review and Section 388 Petition Hearing
       On March 10, 2014, the court held a contested hearing on the six-month review
and the Agency’s section 388 petition. Social worker Blair Roe was the only witness to
testify. Roe authored the January 31 status report and confirmed that since she wrote the
report, Tiffany had not provided her with any drug test results, participated in therapy, or
visited with her children. Tiffany’s last visit with her children was on December 5, when
Roe took her to a visit. Roe believed that on January 30, 2014, Tiffany had entered a
drug treatment program at the House of Grace with a recommended length of
participation of 14 months.
       On cross-examination, Roe testified that Tiffany’s case manager at the House of
Grace told her Tiffany was attending weekly meetings that covered parenting issues and
drug and alcohol abuse. She had been drug testing semiweekly for the past five weeks,
although Roe had not requested the results of those tests. Tiffany’s case manager told
Roe that Tiffany was motivated in treatment and was showing a positive attitude toward
recovery.
       Roe also confirmed Tiffany attended a detox program from November 28 to
December 16, 2013. While in the program, Tiffany had reached out to Roe, seeking help
getting into an inpatient program directly from the detox program because she was
concerned she would be unable to maintain her sobriety if she did not go directly into a

       4
          Marcelo had engaged in reunification services and was largely compliant with
his case plan, although he still struggled with sobriety. Despite his progress, he believed
it to be in the children’s best interest for them to move towards a stable, permanent life
with the fost-adopt family.


                                              9
program. Roe made arrangements for Tiffany to check into the House of Grace on
December 19—the day she was scheduled to check out of the Joe Healy detox program—
but she checked out of the detox program three days early.
       As to visitation, Roe confirmed that Tiffany visited her children at least twice a
month from May to October. She then missed visits for three consecutive weeks, so the
visitation provider terminated her services. Roe made a referral for visitation at a
different facility, but Tiffany failed to follow up on it. When Tiffany did visit with her
children, however, they were happy to see their mother and exhibited signs of being
bonded with her. While in her detox program, Tiffany had requested visitation, which
request Roe accommodated. And Tiffany had contacted Roe in February to set up
visitation, but the arrangements were still in process because of Tiffany’s 30-day
blackout period and logistical challenges due to the children’s Contra Costa County
placement.
       Roe also confirmed that she met with Tiffany monthly from September to
December 2013, providing her with referrals for various services. Roe acknowledged
that many of the referrals were for programs in which Tiffany had participated in the
prior dependency, but she denied Tiffany had expressed an unwillingness to participate in
the programs because she had already done so. She also did not recall Tiffany seeking
out services on her own. Roe did speak with a community pastor who assisted Tiffany
with obtaining services, helping her get into the detox program and a methadone clinic.
Roe was uncertain whether the pastor helped Tiffany get into the House of Grace,
although she acknowledged Tiffany got into the program without the Agency’s further
assistance.
       Roe also acknowledged that Tiffany had experienced some medical issues in the
previous six months, including miscarrying a twin pregnancy. And she was aware
Tiffany’s sister had been shot.
       Roe agreed that Tiffany was supportive of the children’s current foster family, and
supported their placement with that family under a guardianship. The children all
reported feeling safe, stress-free, happy to be together, and bonded with their foster


                                             10
family. Roe acknowledged that 13-year-old Y.S. had expressed a strong desire to reunify
with her mother, although on other occasions she had also voiced a desire to be adopted
by the foster family. And Y.S. was doing “really well” in her current school, forming
healthy relationships, keeping up her grades, and avoiding “girl drama” that existed at her
prior school.
       Following the presentation of evidence, the court heard closing arguments, with
counsel for Tiffany arguing first. Conceding that the court can terminate reunification
services at any time, counsel argued that there exists a presumption that services should
be provided for 12 months and that the primary goal is family reunification. She noted
that Tiffany was taking steps to “[get] her life back together” and address her relapse,
having completed a detox program and following that with “a very intensive inpatient
program” in which she was very motivated. This was not, she submitted, a situation
where the parent disappeared for six months. Rather, Tiffany visited at least two times a
month for the first six months and once in December, and had been requesting visits since
she entered the treatment program. Additionally, the children were very bonded with
Tiffany and would benefit from additional reunification services.
       Counsel for the Agency argued, on the other hand, that section 388,
subdivision (c)(1)(B) authorized the court to terminate services at the six-month review
when the action or inaction of the parent created a substantial likelihood that reunification
would not occur. And, he submitted, the evidence demonstrated that there was not a
substantial probability that Tiffany could reunify if services were extended to the
12-month review, particularly given that she was in the beginning stages of a program
that would last up to 14 months.
       Counsel for the children agreed with the Agency that it would be “pretty much
impossible” for Tiffany to reunify in the next few months. And given the “long history
of the case” and that Tiffany had been “in and out of the children’s lives,” he argued it
was appropriate to terminate services.
       Tiffany’s counsel disputed the Agency’s representation that the court had to find
there was a substantial probability of return in order to continue services, claiming that


                                             11
standard applied only to children who were three years old and under. Instead, she
argued, the court had to determine there was “absolutely no likelihood” of reunification,
and she submitted the evidence did not show that to be the case.
       Counsel for the Agency agreed that the court did not have to find a substantial
probability of reunification in order to continue services. He argued, however, that the
court could terminate services where the inaction of the parents creates a substantial
likelihood that reunification will not occur.
       After hearing arguments, the court stated that it had the discretion to terminate
services at that point, and it went on to do so, explaining:
       “I commend mother for what she is accomplishing thus far. But my view is that it
is too little, too late. And I am of the view that reunification, likelihood is extremely low.
       “We have a lot of failure to participate in services. And the visits have been
minimal. There have been a few supervised visits, but that’s been it.
       “I am aware that the children are in a placement that wants them, they are all
together as I understand it. And I know that was exceedingly important to the father, as I
recall, and I believe it is similarly important to mother that they are there together. And
that they seem to be well cared for and safe in this placement, and that this family appears
to be very interested in having all of these children with them on a permanent basis.
[¶] . . . [¶] . . . [T]he Court finds that conditions still exist which would justify initial
assumption of jurisdiction under Section 300, or such conditions are likely to exist if
supervision were withdrawn. And that a return of the children to the parents would create
a substantial risk of detriment to the safety, protection, or physical or emotional
well-being.
       “And the facts upon which a decision that a return would be detrimental is based
[on] the continuing challenges that mother has to address, her substance abuse. . . .
       “And at this time I am terminating reunification services for both parents.
       “And I will find that reasonable efforts have been provided or offered designed to
aid the parents in overcoming the problems that led to the initial removal and continued
custody of the children, and that their placement is necessary and appropriate. And that


                                                12
the Agency has complied with the case plan by making reasonable efforts to return the
children to a safe home and to complete whatever steps are necessary to finalize their
permanent placement.
       “I will find that mother’s efforts during this period have been minimal to
moderate.”
       With that, the court granted the Agency’s section 388 petition to change order,
vacated the 12-month review hearing, and set a section 366.26 permanency hearing for
July 16, 2014.
       This timely writ petition followed.
                                      DISCUSSION
       The Juvenile Court Order Terminating Reunification Services Was Proper
       In her first argument, Tiffany challenges the court’s termination of reunification
services. She and the Agency disagree, however, on the applicable standard of review we
are to apply to this issue. According to Tiffany, we review an order terminating
reunification services and setting a section 366.26 permanency hearing for substantial
evidence. The Agency contends, however, that in terminating services, the court granted
the Agency’s section 388 petition to change order, which we review for abuse of
discretion. Our opinion in In re Derrick S. (2007) 156 Cal. App. 4th 436 (Derrick S.)
reconciles this apparent conflict.
       Seven-year-old Derrick was detained from his mother’s care due to her substance
abuse and neglect. The juvenile court ordered reunification services and approved a case
plan requiring the mother to complete a drug treatment program. Prior to the six-month
review hearing, the social services bureau submitted a status report advising that the
mother had not entered a drug treatment program, had not participated in the services
offered under her case plan, and had a warrant out for her arrest. (Derrick S., supra,
156 Cal.App.4th at pp. 440–441.) Despite this, the bureau was “guardedly optimistic”
about reunification and recommended additional services. Derrick, on the other hand,
submitted a brief urging the court to terminate services and set an early section 366.26
permanency hearing. (Id. at pp. 441-442.)


                                             13
        At the six-month review hearing, the court acknowledged the mother had “ ‘done
little if anything’ ” to comply with her case plan. (Derrick S., supra,156 Cal.App.4th at
p. 443.) Nevertheless, it denied Derrick’s request to terminate services because it
believed section 361.5 (and former rule 1460 of the California Rules of Court) required it
to grant the mother an additional six months of reunification services. (Id. at pp. 439,
443.)
        On an appeal by Derrick, we reversed. (Derrick S., supra, 156 Cal.App.4th at
p. 439.) We explained that section 361.5 creates a “dual-track approach” to reunification
based on the minor’s age, providing 12 months of reunification services for a child who
was three years of age or older at the time of removal, and six months of reunification
services for a child who was under the age of three. (Id. at pp. 444–445.) We went on to
note, however, that “none of these time periods is immutable” because “there is no
absolute right to receive the maximum amount of statutorily fixed services in any and all
circumstances.” (Id. at p. 445.) Instead, we explained, a section 388 petition may be
used to request termination of a parent’s reunification services prior to the 12-month
mark. (Ibid.) And the court may exercise its discretion to terminate services “in the rare
case when ‘the likelihood of reunification is,’ for whatever reason, ‘extremely low.’ ”
(Id. at p. 448.)
        As Derrick S. thus instructs, the juvenile court here had the discretion to terminate
services to Tiffany at the six-month mark, a decision that we review for abuse of that
discretion. This decision must be based on a finding that the likelihood of reunification
was extremely low, a finding we review for substantial evidence. With this standard in
mind, we turn to the record before us, and conclude that the court’s order terminating
services and setting the section 366.26 permanency hearing was sound.
        This dependency proceeding commenced in February 2013, when the Agency
received a referral that three of Tiffany’s children were not attending school and were
unclean, tired, and despondent. This was a mere two months after Tiffany had reunified
with the children following a prior dependency proceeding necessitated by her substance
abuse. Despite that Tiffany’s drug problems had previously led to the removal of her


                                              14
children from her care, Tiffany did not promptly engage in relapse prevention services.
In May 2013, after three months of failed attempts at family maintenance, the children
were once again removed from Tiffany’s care. Tiffany was referred to a wide range of
services to address her ongoing substance abuse and mental health concerns, but she still
failed to engage in services to ameliorate these problems.
       Not until the end of November—nine months after the Agency’s involvement
began—did Tiffany finally take a step to address her substance abuse problem by
entering a detox program. While this was a step in the right direction, she did not
complete the program, instead checking herself out early and failing to enter the inpatient
drug treatment program the Agency had lined up for her. Tiffany finally entered a
residential treatment program in January 2014—11 months after the Agency received the
initial referral and just two months before the six-month review hearing was scheduled.
Tiffany was to complete a 14-month program, making reunification by the 12-month
mark “pretty much impossible.” As the juvenile court aptly described it, Tiffany’s
attempt was “too little, too late.” On this record, we easily conclude substantial evidence
supported the court’s finding that the likelihood of reunification was extremely low. And
given this well-supported finding, we conclude there was no abuse of discretion in the
juvenile court’s termination of services.
       The Juvenile Court’s Finding That the Agency Provided Reasonable Services
       Is Supported By Substantial Evidence
       Tiffany alternatively argues that the Agency failed to provide reasonable services.
We review the juvenile court’s finding of reasonable services for substantial evidence.
(Sara M. v. Superior Court (2005) 36 Cal. 4th 998, 1018; In re Joanna Y. (1992)
8 Cal. App. 4th 433, 439.) Substantial evidence is “evidence which is reasonable, credible
and of solid value . . . .” (In re Jasmine C. (1999) 70 Cal. App. 4th 71, 75.) Applying this
standard here, we conclude the juvenile court’s finding that the Agency provided Tiffany
reasonable reunification services was amply supported.
       Reunification services, which play a critical role in dependency proceedings, must
be tailored to the particular needs of the family. (§ 361.5; In re Alanna A. (2005)


                                            15
135 Cal. App. 4th 555, 563; David B. v. Superior Court (2004) 123 Cal. App. 4th 768, 793.)
We thus judge the reasonableness of the Agency’s reunification efforts according to the
circumstances of each case. (Robin V. v. Superior Court (1995) 33 Cal. App. 4th 1158,
1164.) To support a finding reasonable services were offered or provided, “the record
should show that the supervising agency identified the problems leading to the loss of
custody, offered services designed to remedy those problems, maintained reasonable
contact with the parents during the course of the service plan, and made reasonable
efforts to assist the parents in areas where compliance proved difficult . . . .” (In re
Riva M. (1991) 235 Cal. App. 3d 403, 414.) The services need not be “the best that might
be provided in an ideal world” but, rather, must be “reasonable under the circumstances.”
(In re Misako R. (1991) 2 Cal. App. 4th 538, 547.)
       At the outset of this dependency case, the Agency identified Tiffany’s substance
abuse, mental health concerns, and neglect of her children, along with violent relationship
between her and Marcelo, as the bases for its involvement. Tiffany agreed to participate
in substance abuse services, but she minimally engaged in that program, commencing but
not completing a pre-treatment program before dropping out altogether. Shortly
thereafter, she had a positive drug test, missed two subsequent tests, and failed to attend
relapse prevention class.
       Given Tiffany’s failure to address her substance abuse issues, the children were
then detained. The Agency referred Tiffany for drug testing, a substance abuse
assessment and evaluation, a psychological assessment and therapy, and domestic
violence support services, and provided a list of parenting education referrals, services
designed to assist Tiffany in eliminating the problems that led to the dependency. When
Tiffany finally entered into a detox program nine months after the Agency’s initial
involvement, the Agency arranged for her to check directly into an inpatient substance
abuse treatment program on the day of her discharge from the detox program. Tiffany,
however, checked herself out of the detox program before completion and dropped out of
contact with the Agency.



                                              16
       The Agency also arranged visitation commencing when the children were
removed in May 2013. Tiffany visited twice monthly for six months, and then missed
visits for three consecutive weeks, resulting in the termination of visits by the visitation
provider. The Agency attempted to reengage Tiffany in visits, referring her to a different
visitation provider, but Tiffany failed to follow through on that referral. When Tiffany
was in a detox program in December 2013, she requested visitation with her children, and
the social worker arranged for a visit. Tiffany also requested visitation once she entered
the House of Grace inpatient treatment program, and Roe testified at the six-month
review hearing that the Agency was in the process of arranging visitation, a process
complicated by Tiffany’s 30-day black out period and the children’s placement in Contra
Costa County.
       Despite this lengthy list of services the Agency provided to assist Tiffany in
alleviating the concerns that led to the dependency, Tiffany nevertheless complains that
the only referrals the Agency gave her “were for programs that she had already
participated in during the previous dependency and were not successful in helping her
with long term sobriety.” But Roe testified that Tiffany never objected to the referrals or
requested that she be referred to different programs than those in which she had
previously participated. And this argument also ignores the fact that the programs were
successful in helping Tiffany eliminate the concerns that led to the 2010 dependency, as
she was reunified with her five children with the help of those referrals.
       Tiffany also complains that the Agency was aware of her miscarriage and her
sister’s shooting but did not take “these events into account or [alter] the services offered
to [Tiffany] in light of these traumatic circumstances.” There is no evidence in the
record, however, that Tiffany expressed any need for a change in services in light of these
events, nor does she suggest what different services the Agency should have offered.
       Tiffany also suggests that the Agency failed to provide adequate visitation, noting
that she received only one visit in December and nothing after that. She fails to
acknowledge, however, that her visitations were terminated in the fall of 2013 because
she missed visits for three consecutive weeks and then failed to follow up on a referral to


                                             17
a different visitation provider. Once in a detox program in November and December
2013, the Agency arranged a visit at Tiffany’s request. Tiffany then left that program
prematurely and dropped out of contact with the Agency. Only in February 2014, after
she had entered an inpatient treatment program, did she once again request visitation and,
according to Roe’s testimony, the Agency was in the process of making visitation
arrangements. This record simply does not support Tiffany’s claim that the Agency’s
provision of visitation services was inadequate.
       In short, this is not a case where the Agency failed to provide reasonable services.
Rather, the Agency provided reasonable services, and Tiffany simply failed to avail
herself of them. We thus conclude the juvenile court’s reasonable services finding was
supported by substantial evidence.
                                      DISPOSITION
       The petition of mother Tiffany S. for extraordinary writ relief is denied on its
merits. (Cal. Rules of Court, rule 8.452(h)(1).) This decision is final as to this court
forthwith. (Id., rule 8.490(b)(2)(A).)



                                                   _________________________
                                                   Richman, J.


We concur:


_________________________
Kline, P.J.


_________________________
Brick, J.*


       *
        Judge of the Alameda County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.


                                             18